          Case 1:21-cv-05022-JGK Document 11 Filed 08/10/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GCCA, LLC,
                                                   21-cv-5022 (JGK)
                          Plaintiff,
                                                   ORDER
             - against -

MACCG LLC,

                          Defendant.

JOHN G. KOELTL, District Judge:


     The parties are directed to f i le a Rule 26(f ) report by

August   J}_ ,   2021 .


SO ORDERED .

Dated:       New York, New York
             August 10, 2021



                                          United States District Judge




                                               USDC SONY
                                               DOCUMENT
                                               1=-~LECTRONICALL Y FILED
                                               :Y)C# - - -~ . /-7\ -..~.,,-;--
                                               !:"1 , re FILF-D:   o-: _v   <>U
